Filed 7/1/21 In re K.L. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 In re K.L., JR. et al., Persons Coming
 Under the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076207

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J277652-J277655)

 v.                                                                      OPINION

 K.L., SR.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Shobita Misra, under appointment by the Court of Appeal, for Defendant and

Appellant.



                                                             1
       Michelle D. Blakemore, County Counsel and David Guardado, Deputy County

Counsel, for Plaintiff and Respondent.

       Father K.L., Sr., appeals from an order made at an 18-month review hearing

(Welf. & Inst. Code,1 § 366.22), which he claims reduced visitation to his four biological

children. The trial court established jurisdiction over the four biological children of

father based on allegations of physical abuse, failure to protect, sexual abuse and abuse of

a sibling, and granted father weekly visits of two hours each. While the children were

placed with paternal grandparents, father enjoyed more liberal contact under the

supervision of his parents.

       Eventually, despite father’s ongoing attempts to sabotage mother’s efforts at

resuming custody, the mother reunified with the children. At that point, the paternal

grandparents were no longer available to act as visitation monitors. Thus, at the

combined section 364/366.22 hearing, the court reinstated the prior order for supervised

visits, a minimum of once per week for two hours, with authorization to liberalize if

father found an approved monitor. Father appealed.

       On appeal, father claims the trial court abused its discretion in reducing his visits

because there is insufficient evidence to support the court’s finding that more frequent

contact was detrimental to the children and that reducing visits was not in the children’s

best interests. We affirm.



       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                              2
                                          BACKGROUND

       Much of the history of this case, father’s fourth appeal, is not necessary to the

issue presented on appeal, so it has been condensed. This family includes mother, A.L.,

who has not appealed, mother’s son P.G., from a prior relationship, father, K.L. Sr., I.L.,

an unrelated minor for whom father had been appointed legal guardian, and the four

biological children of A.L. and K.L., Sr.2 Because the four biological children have very

similar names with the same initials, when we need to refer to a particular child, we will

refer to them as K.L., Jr., K.L. the eldest son, K.L. second eldest son, and K.L. the

daughter.

       In 2018, the San Bernardino County Children and Family Services agency (CFS),

intervened in the family. The original petition alleged excessive discipline and physical

abuse of I.L. and P.G., failure to protect, domestic violence between the parents, and risk

of harm due to sibling abuse. I.L. was father’s ward under a Probate Code legal

guardianship. Originally, all the children except for I.L., who is unrelated biologically to

mother or father, were maintained in mother’s care, insofar as she had moved out of the

family residence after the most recent incident of domestic violence. Placement was

conditioned on father not residing in the home and not having contact with the children

outside of CFS supervision.

       Prior to the jurisdictional hearing, it was learned that I.L. had been sexually abused

by father, and the petitions were amended to add allegations of sexual abuse as to I.L.,

       2  Mother did not appeal, and neither I.L. nor P.G. are involved in this appeal by
father. Information pertaining to mother, I.L., and P.G. is provided for context, only.

                                              3
with sibling abuse allegations for the other children. In February 2019, concerns about

mother allowing the children to have contact with the father arose and the social worker

became aware that father had coached the children not to speak with CFS workers. After

investigating further, the social worker saw mother’s car in father’s driveway, although

mother stated the children remained in the car as she went into the house to do laundry.

Father had maintained possession of the family residence after mother moved out.

       As a result, in March 2019, the children were detained from mother and placed in

the home of the paternal grandparents. Following the detention, father was ordered to

move out of the family residence pursuant to a Family Law restraining order obtained by

mother, so that mother could move back into the home.

       The jurisdictional hearing took place in April 2019. The court made true findings

on all the allegations of the petitions and declared all the children dependents of the court

under the provisions of section 300, subdivisions (a), (b), and (d). The court removed the

children from both parents and maintained them in the residence of the paternal

grandparents. Father was ordered to undergo a psychological examination, and family

reunification services were ordered for both parents. Father appealed the judgment, but

his appeal was dismissed pursuant to In re Sade C. (1996) 13 Cal.4th 952. (E072633, In

re K.L., et al.)

       In October 2019, CFS submitted a six-month status review report, recommending

the children remain in their placement with paternal grandparents, but that the court

approve a 29-day visit with mother following four successful overnight and weekend



                                              4
visits. Both parents had participated in court-ordered services and a psychological

evaluation of father had been conducted but the report was unavailable. Mother was

employed at two jobs and was no longer dependent upon father, who had moved out of

the family residence and into military housing.

       At the six month review hearing held on October 23, 2019, the court ordered

unsupervised visits for mother and the matter was continued to monitor those visits

before considering an extended visit. In a follow up report, the social worker

recommended that P.G., K.L., Jr., and K.L. daughter be returned to mother’s custody

with family maintenance services. K.L. the eldest and K.L. the second eldest wished to

remain with their paternal grandparents.

       The social worker sought another psychological evaluation of father because the

first evaluator did not have complete information about the jurisdictional bases.

Additionally, father’s therapist provided the social worker with a progress report

reflecting the opinion that father had successfully been treated and that the children could

be safely returned, based on his completion of the domestic violence related plan

requirements. The therapist informed the social worker that father had addressed all the

sustained allegations, but there was no evidence father had participated in services to

address the sexual abuse allegations that had been sustained.

       In December 2019, the court ordered K.L., Jr., and K.L. the daughter (the two

youngest children) placed with mother on an extended visit, while the two older sons

remained placed with the paternal grandparents, pending the completion of the six-month



                                             5
review hearing. On January 8, 2020, the contested six month review hearing resumed.

But on January 15, 2020, the court terminated the visit based on allegations mother had

used her father, uncle, and an adult daughter for childcare while she worked, although

none of the individuals had been screened by CFS.

       Other referrals against mother also had been initiated by father, who alleged that

mother was associating with known drug users, that the two youngest children were left

unsupervised, that mother drank to excess, and that the children reported persons

smoking something that smelled weird in the home. On February 26, 2020, the two

youngest children were placed back with the paternal grandparents, where the two older

siblings remained placed, while the referral allegations were investigated.

       By June 2020, as the twelve-month review approached, CFS reported that all the

prior reports were closed as unfounded, so CFS again recommended that mother be

granted an extended visit with the children after four successful overnights, and that

services for father be continued. On June 16, 2020, CFS submitted additional

information to the court indicating that father was actively trying to sabotage mother’s

reunification efforts by contacting her employers to make anonymous complaints about

mother’s work, applying for restraining orders in Family Law Court alleging mother

slashed his tires, requesting welfare checks on the children while they visited mother

overnight, alleging that the daughter had been sexually abused, and that mother was

selling drugs.




                                             6
       Father also sent an email to the social worker with what he maintained were

improper text messages from mother as well as screen captures of a photo he said was on

his daughter’s phone of an unknown person’s genitalia. The children denied any abuse,

or seeing any nude photos on their phones. However, the children did say that during

their visits with father, he made inappropriate comments about mother. Despite all

father’s efforts, on June 17, 2020, the court ordered mother’s overnight visits to continue.

Father was granted supervised visits.

       One month later, the social worker provided additional information to the court

indicating it could not be determined if father was benefitting from services. Despite the

serious allegations he had made about mother’s conduct with the children, his goal was

that she have custody of the children during the week and he would take the children on

weekends. His therapist provided progress reports but would not discuss the extent to

which father addressed sexual abuse allegations with the social worker because father had

not consented. The social worker could not determine whether father accepted

responsibility for the sexual abuse, and, due to father’s unremitting harassment of mother,

the social worker felt that father was engaging in ongoing manipulation to exert control.

The worker also recommended an extended visit for mother now that all the reports of

suspected abuse or neglect had been closed as unfounded.

       On July 23, 2020, the court returned the two younger children along with P.G., to

mother on the condition that no unapproved third parties be in contact with the children

and father did not reside in the home or have contact with the children without CFS



                                             7
supervision. The two older children were maintained in the home of their paternal

grandparents. Mother was granted unsupervised visits with the two older boys, but

father’s visits were “as previously ordered,” that is, supervised. Father appealed this

order, but a no-issue letter brief was filed pursuant to In re Sade C. (1996)13 Cal.4th 952,

and the appeal was dismissed. (E075457, In re K.L., et al.)

       On September 2, 2020, the social worker submitted a report for the upcoming

semi-annual review hearing (§ 364) as to the two younger children, and the 18-month

review hearing (§ 366.22) as to the two older children. The social worker recommended

that the younger children remain in mother’s custody under the family maintenance

services, and that the older children remain with the paternal grandparents with an

additional six months of services for mother.

       CFS recommended that father’s services be terminated because father had

continued to interfere with mother’s reunification by making continuing allegations,

complaining to her employers in an attempt to sabotage her employment, and created

fake social media accounts by which he harassed her. In the meantime, he had been

caught on video tape chasing mother into her home. Father also repeated allegations that

mother had a boyfriend who was abusing the daughter by sharing pornographic

photographs with her in May 2020, which the daughter denied. It turned out there was a

possibility that father himself had uploaded photos onto the formerly shared family

iCloud account.




                                             8
       The report also noted that the two older children wished to remain with the

paternal grandparents, and were unwilling to participate in family therapy, although the

social worker hoped that once therapy was scheduled, they would give it a chance. While

mother had completed services and had demonstrated benefit from them, father had not

ameliorated the concerns about domestic violence. He minimized and denied his role in

the ongoing abuse of mother and his refusal to sign a consent prevented the social worker

from determining if he had ever addressed the sexual abuse allegations in services. The

most recent psychological evaluation showed that father’s interest in and motivation for

treatment was below average, and the social worker noted he demonstrated a problematic

pattern of behavior that is consistent with an abuser’s efforts to manipulate and control,

indicating lack of benefit from the domestic violence services.

       During this time frame, father enjoyed liberal supervised visits of approximately

eight hours per week at the home of his parents. However, with the younger children

returned to mother, the grandmother had returned to work full time, rendering her unable

to supervise visits, which would interfere with the liberal visitation father had enjoyed.

Additionally, the social worker noted conflict between the paternal grandparents and the

mother; the paternal grandmother was observed instigating an argument with mother at

the CFS office at a supervised visit. The social worker recommended father be granted

supervised visits for a minimum two hours per week.

       On October 9, 2020, the social worker provided additional information to the court

indicating that the paternal grandmother had made a derogatory comment about mother,



                                              9
although P.G. only heard father talking about the girlfriend of one of the siblings by

referring to her as “crazy just like [A.L.]” Father still had not signed the consent so the

social worker could confirm that father had addressed the sexual abuse allegations,

limiting his consent to ongoing periodic progress reports. Father continued his harassing

pattern towards mother, sending a delivery of food and snacks from Costco to her home,

and using fake social media accounts to send her messages, in violation of restraining

orders. Further, on one occasion, the children had seen a car idling in front of mother’s

residence, and a person appeared to be watching mother in the front of the home. That

evening, father sent a message to mother saying she was doing good now. Father was

also aware of mother’s work schedule.

       In the meantime, the social worker reported that the two older children agreed to

participate in an assessment for family therapy services, although they did not meet the

required medical necessity for treatment. On October 14, 2020, at the contested status

review hearing, the court ordered the younger children maintained with mother, and

ordered an extended visit with the two older children in mother’s home, over the

objection of minors’ counsel. The balance of the matter was continued because father

had been quarantined due to COVID-19.

       By way of additional information to the court pending the conclusion of the status

review hearing and 366.22 hearing, father’s liberal visits of eight hours per week had

continued until the older children were placed with mother for the extended visit. There

was ongoing conflict between the paternal grandmother and mother during visits, and



                                             10
grandmother was no longer available to supervise visits for father due to her return to

work full time. Concern was expressed that the grandmother was attempting to alienate

the children from mother. If the paternal grandparents could not supervise visits for

father, and visits had to be supervised by CFS, the liberal visitation he had enjoyed was

not sustainable.

       In the meantime, the two older children appeared to be adjusting in mother’s

home, although they desired to visit with their paternal grandparents. The family

therapist reported they were blending in with the family. On November 10, 2020, the

social worker recommended that the two older children be returned to mother’s custody

under a family maintenance plan; although they preferred to live with their grandparents,

they were enjoying the relationship with their siblings.

       On November 12, 2020, the court resumed the contested review hearing. The

younger children were maintained in mother’s custody and the two older children were

placed with mother under a permanent plan of return to mother. The court found that

father failed to make substantive progress and there was no substantial probability the

children would be returned to his custody within the statutory time frames, so his

reunification services were terminated. Regarding visitation, the court ordered a

minimum of one visit per week for two hours at the CFS office only, but it authorized

additional visits if father paid for a professional monitor or found a CFS approved

relative to supervise visits. Father appeals.




                                                11
                                           DISCUSSION

       Father argues that the juvenile court abused its discretion by reducing his visitation

with his biological children. He asserts there is insufficient evidence that continued

visitation at the previous frequency was detrimental to the children or that reduced visits

were in the children’s best interests. We disagree for two reasons: First, the court did not

“reduce” visits because father was never ordered to have eight hours of visitation per

week. Second, the record supports the court’s discretionary order upon the termination of

reunification services to father.

       a.     The Court Did Not “Reduce” Visitation

       Father complains that the visitation order for a minimum of two hours of visitation

per week was a reduction of visitation that was not supported by a finding that the

previous visitation was detrimental to the children. Not so. At the disposition hearing,

the court ordered that visitation between the parents and children would be for a

minimum of one time per week for two hours, supervised by CFS, with authorization for

CFS to increase visits in frequency and duration and to delegate supervision. Because the

children were placed with father’s parents, he was accorded more liberal access to the

children under their supervision and CFS’s authority to liberalize visits.

       That original order was never modified. Beginning in June 2020, the court

ordered, “Visitation between the child and father shall be supervised.” It did not order a

change in frequency or duration. At the 12-month review hearing pursuant to section




                                             12
366.21, which occurred next in sequence, the court ordered “Visitation between the child

and father shall be as previously ordered.”

          Finally, at the post-permanency review/366.22 hearing, the court ordered visitation

for “a minimum of one time a week for two hours. I do have concerns that the

grandparents appear to be going back and forth as to whether they’re willing to supervise

and causing conflict with the mother. [¶] I’ll give authority for additional visitation as

the children express a desire to have a longer time period with their father, that can either

be through a paid monitor or if Father has any other adults that he can have assessed to

allow for more frequent visitation . . . .” It did not reduce father’s visits from the prior

orders.

          Section 362.1 provides for visitation when reunification services have been

ordered and are still being provided unless the court specifically finds any visitation with

the parent would pose a threat to the child’s safety. The frequency of such visits, in

contrast, depends on a broader assessment by the court of the child’s “well-being.”

(§ 362.1, subd. (a)(1)(A); In re C.C. (2009) 172 Cal.App.4th 1481, 1491.) At the section

366.22 hearing, which applied to the two older children, “[t]he court shall continue to

permit the parent or legal guardian to visit the child unless it finds that visitation would

be detrimental to the child.” (§ 366.22, subd. (a)(3).)

          Here, the court ordered visitation at the same frequency and duration as it had

provided in the original dispositional order. In other words, the visitation order

complained of was not reduced, so there was no need to find detriment to the child.



                                               13
Further, father holds the key to any modification of the visits, to increase them or make

them unsupervised. To date, he has demonstrated no willingness to do so.

       b.     The Court Did Not Abuse Its Discretion

       “Visitation shall be as frequent as possible, consistent with the well-being of the

child.” (§ 362.1, subd. (a)(1)(A).) “The power to regulate visits between dependent

children and their parents rests with the juvenile court and its visitation orders will not be

disturbed on appeal absent an abuse of discretion.” (In re D.P. (2020) 44 Cal.App.5th

1058, 1070, citing In re Jennifer G. (1990) 221 Cal.App.3d 752, 756; In re Robert L.

(1993) 21 Cal.App.4th 1057, 1067.) “As such, dependency law affords the juvenile court

great discretion in deciding issues relating to parent-child visitation, which discretion we

will not disturb on appeal unless the juvenile court has exceeded the bounds of reason.”

(In re S.H. (2011) 197 Cal.App.4th 1542, 1557-1558, citing In re Stephanie M. (1994) 7

Cal.4th 295, 318.)

       One factor affecting a court’s exercise of discretion is linked to the particular stage

of the proceedings. Before permanency planning, while reunification efforts are under

way, section 362.1 provides that visitation must be “as frequent as possible, consistent

with the well-being of the child” in order “to maintain ties between the parent or guardian

and any siblings and the child, and to provide information relevant to deciding if, and

when, to return a child to the custody of his or her parent or guardian . . . .” (§ 362.1,

subd. (a); In re S.H., supra, 197 Cal.App.4th at pp.1558-1559.)




                                              14
       However, after reunification services have been terminated, the parents’ interest in

the care, custody and companionship of the child is no longer paramount, and “‘“the

focus shifts to the needs of the child for permanency and stability.”’” (In re S.H., supra,

197 Cal.App.4th at p. 1559, citing In re Stephanie M., supra, 7 Cal.4th at p. 317, quoting

In re Marilyn H. (1993) 5 Cal.4th 295, 309.) Thus, the court must turn its focus to the

child’s best interests, rather than the parent’s, in deciding issues that may arise. (See also

In re Danielle W. (1989) 207 Cal.App.3d 1227, 1238; In re Stephanie M., supra, 7

Cal.4th at p. 317 [the juvenile court must focus on the child’s interests rather than the

parent’s interests once reunification services have terminated]; see § 366.21.)

       Here, the father had enjoyed more liberalized contact with his children because of

his parents’ willingness to grant him frequent contact of liberal duration while the

children were placed there, not because of the court’s visitation orders. That situation

changed when the children were returned to mother’s custody and the grandparents

became unwilling or unable to commit to supervising visitation. Without the approved

relative supervision, father’s visits would have to be supervised by CFS at the CFS office,

unless father were willing to pay for a professional monitor or provide information

regarding a relative who could be assessed as a potential approved monitor. In other

words, the key to liberalizing visitation is in father’s hands.

       The juvenile court did not abuse its discretion in re-ordering visitation at the same

rate of frequency as ordered at the inception of its jurisdiction over the family.




                                              15
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                               RAMIREZ
                                                         P. J.


We concur:

McKINSTER
                       J.

RAPHAEL
                       J.




                                  16